DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Schmidt on 25 January 2022.
The application has been amended as follows: 
Claims 1, 4-5, 17, and 19-21 have been cancelled without prejudice thereto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be previously cited Biggs et al. (US Patent Application Publication 2012/0142648). Biggs et al. discloses effective treatments of pain for extended periods of time by administering an effective amount of clonidine at or near a target site (abstract). In some embodiments, this is achieved using a drug depot comprising clonidine or clonidine hydrochloride and a polymer such as PLGA (paragraph [199]). Additionally, the depot included liposomes (paragraph [25]), thus liposomes with the drug (i.e. the clonidine) are taught by Biggs et al. However, the specific liposomal formulation claimed is not suggested, and the selection of the specific combination of liposomal ingredients in order to deliver the clonidine in the amount specified is not reasonably suggested by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 



/Brian Gulledge/Primary Examiner, Art Unit 1699